Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
        This communication is in response to Application No. 15/855,730 filed on December 27, 2017 and the Request for continued examination (RCE) presented on October 27, 2021, which amends claims 1-2, 4-6 and 8-13 and presents arguments, is hereby acknowledged. Claims 1-25 are currently pending and subject to examination.

Response to Arguments
     Applicant’s amendments and arguments, filed in the response dated October 27, 2021, with respect to the rejections under 35 USC 103 have been fully considered and they are persuasive.
    On pages 11-12, applicants argue that cited references Bahadur, Calin and Balabine fails to disclose “1) receiving, by a service controller and from an application server, description information of a first application, 2) determining, by the service controller, target network resource information according to the description information; and 3) 
  Examiner agrees that that cited references Bahadur, Calm, and Balabine fails to disclose “1) receiving, by a service controller and from an application server, description information of a first application, 2) determining, by the service controller, target network resource information according to the description information; as recited by amended independent claim 1.
   However, cited reference Calin teaches sending, by the service controller and to a network controller, the target network resource information” as recited by amended independent claim 1.
    Calin describes where the SDN appliance (which Examiner has correlated to the service controller) communicates with the SDN controller (which Examiner has correlated to a network controller) to identify data flows and implement end-to-end QoS-enabled services (which Examiner correlates with a first application) (Calin: [paragraph 0029]). 
     Calin describes the SDN appliance (corresponds to the service controller) and works with the SDN controller (i.e. network controller) to change routing paths (which Examiner corresponds to target network resource information0 and content delivery nodes (which Examiner corresponds with an instruction to invoice the network resource to implement the first application) to improve QoS (which corresponds to invoking a network resource) according to a network policy (Calin: [paragraph 0047]).

    Therefore, cited reference still teaches “sending, by the service controller and to a network controller, the target network resource information” as recited by amended independent claim 1.
     However, cited references Bahadur, Calm, and Balabine fails to disclose “1) receiving, by a service controller and from an application server, description information of a first application, 2) determining, by the service controller, target network resource information according to the description information; as recited by amended independent claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
     Applicants argue claim 13 based on the arguments presented for Claim 1 at page 13 of the remarks. The same explanation is applicable to claim 13 as mentioned above with respect to claim 1.

Dependent claims 2-12 and 14-25
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.     Claims 1, 11-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170237667 A1); in view of Keith et al. (US 2015/0229645 A1); and further in view of Calin et al. (US 2016/0262044 A1).
          Regarding Claim 1, Wang teaches an application implementation method comprising: receiving, by a service controller and from an application server, description information of a first application ([0026, 0035, 0038-0039] describes control unit (e.g. a service controller) and application function unit or a server node (e.g. an application server) in a software defined network and receiving request of CDN application (i.e. first 
        determining target network resource information according to the description information, wherein the target network resource information indicates a target network resource required for implementing the first application ([paragraph 0007, 0026, 0037, 0039-0041] describes the control unit (e.g. the service controller) includes the SDN application layer which performs registration through the request of the CDN application (the first application) and identifies support information of a required resource (e.g. a target network resource information) required by the CDN application for CDN service, Over The Top (OTT) service and various video media services and allocate the resource related operations of a CDN service required by the CDN application according to the reservation request, generate a content routing table for data transmission in combination with network load balancing and a path policy, generate a data link layer L2 and network layer L3 forwarding table according to the content routing table);
       Wang fails to teach wherein the description information comprises an application identifier of the first application; and sending, to a network controller, the target network resource information and an invoking instruction carrying a network policy; wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application. 
However, Keith teaches wherein the description information comprises an application identifier of the first application ([paragraph 0049-0050, 0066] describes receiving request for services related to resource (I.e. description information) of application (i.e. first application) which includes application name, application version (i.e. application identifier));
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang to include wherein the description information comprises an application identifier of the first application as taught by Keith. One ordinary skill in the art would be motivated to utilize the teachings of Wang in the Keith system in order to handle requests for applications and services ([paragraph 0050] in Keith).
       Wang and Keith fails to teach and sending, to a network controller, the target network resource information and an invoking instruction carrying a network policy; wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application. 
      However, Calin teaches sending, to a network controller, the target network resource information and an invoking instruction carrying a network policy ([paragraph 0029] describes the SDN appliance (corresponds to the service controller) communicates with the SDN controller (which Examiner has correlated to a network controller) to identify data flows and implement end-to-end QoS-enabled services (which Examiner correlates with a first application)  [paragraph 0047] describes the SDN appliance corresponds to the service controller, and works with the SDN controller (which Examiner has correlated to a network controller) to change routing paths (which 
     wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application (Calin: [paragraph 0058] describes SDN appliance in cooperation with the SDN controller dynamically assigns/changes transport paths and/or content delivery nodes to accommodate video content download/distribution, where the video download corresponds with implementing the first application  [paragraph 0047] describes where the SDN appliance corresponds to the service controller, and works with the SDN controllers to change routing paths, which Examiner corresponds to target network resource information, and change content delivery node, which Examiner corresponds with an instruction to invoke the network resource to implement the first application, to improve QoS, which corresponds to invoking a network resource according to a network policy).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/Keith to include sending, to a network controller, the target network resource information and an invoking instruction carrying a network policy; wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application as taught by Calin. One ordinary skill in 

        Regarding Claim 11, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein before sending the invoking instruction carrying the network policy, the application implementation method further comprises generating, by the service controller, the network policy (Wang: [paragraph 0039-0041] describes execute (e.g. invoking) related operations of a CDN service according to the L2 and L3 forwarding table includes the network path policy to implement the resource required by CDN application (e.g. the application identifier of the first application and the control unit (e.g. the service controller) generating the network policy).

      Regarding Claim 12, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein before sending the invoking instruction carrying the network policy (Wang: [paragraph 0039-0041] describes execute (e.g. invoking) related operations of a CDN service according to the L2 and L3 forwarding table includes the network path policy to implement the resource required by CDN application (e.g. the application identifier of the first application), 
     the application implementation method further comprises receiving, by the service controller all from a user terminal, the network policy (Wang: [paragraph 0104-0107, 0129] describes implement the resource required by CDN application includes the 

        Regarding claim 13, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 13 a service controller comprising: a memory configured to store computer-executable instructions; and a processor coupled to the memory, wherein the computer-executable instructions cause the processor to be configured to. In the combination, Wang teaches a service controller comprising: a memory configured to store computer-executable instructions; and a processor coupled to the memory, wherein the computer-executable instructions cause the processor to be configured to ([paragraph 0107, 0133-0134] describes the control unit (e.g. the service controller) includes CPU coupled to memory and the program may be stored in a computer-readable storage medium and configured to perform operation).

     Regarding Claim 21, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the network policy comprises a duration in which the first application is allowed to consume the target network resource (Wang: [paragraph 0075-0079] describes network policy includes time length (e.g. duration).in which CDN application (e.g. the first application) is provided to use resources).

     Regarding Claim 22, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the first application is an over-

        Regarding Claim 23, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the description information further comprises at least one of an application type of the first application or an application quality of the first application (Wang: [paragraph 0079-0080] describes CDN application or CDN application is determined through service quality).

      Regarding Claim 24, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein the target network resource information further comprises at least one of network status information, network topology information, network link information, or network function information (Wang: [paragraph 0073, 0079, 0092] describes network resources information includes network topology information, network link information and network function information).

        Regarding Claim 25, the combination of Wang, Keith and Calin teaches the application implementation method of claim 24, wherein the network link information comprises at least one of bandwidth, a packet loss rate, a delay, or jitter (Wang: [paragraph 0009, 0073, 0079] describes network link information includes bandwidth, delay, jitter etc. information).
7.     Claims 2-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0237667 A1); in view of Keith et al. (US 2015/0229645 A1);  in view of Calin et al. (US 2016/0262044 A1); and further in view of Bahadur et al. (US 9450817 B1).
          Regarding claim 2, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein sending the invoking instruction carrying the network policy comprises sending, by the service controller, to the network controller (Wang: [paragraph 0037, 0039-0041] describes the control unit (e.g. the service controller) sending the resource (e.g. the target resource) the related operation (e.g. instruction) of a CDN service required by the CDN application according to the content routing table to a data forwarding unit (e.g. a network controller) and execute (e.g. invoking) related operation (e.g. instruction) of a CDN service according to the L2 and L3 forwarding table includes a network policy),
       Wang, Keith and Calin fails to teach wherein the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an idle state.
      However, Bahadur teaches wherein the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an idle state ([Col. 7, lines 35-40, col 13 lines 35-43] describes invoking instruction includes where the available bandwidth on the path related to network policy indicates that the target resource is currently idle/available).


      Regarding claim 3, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 2, wherein determining that the target network resource is currently in the idle state comprises determining that network resource information in a network resource information base comprises the target network resource information, and wherein the network resource information indicates an idle network resource of a network device (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED), and wherein the network resource information indicates an idle network resource of a network device [Bahadur: Col. 7, line 35-40] describes where the available bandwidth on the path indicates that the target resource is currently idle/available and [Bahadur: Col. 8, lines 28-30] describes where the head end router of the path corresponds with the network device).


    Regarding Claim 4, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 3, wherein before determining that the target network resource is currently in the idle state (Bahadur: [Col. 12, lines 66-Col. 13, lin. 4] describes where the PCE receives the network topology information in order to compute paths, corresponding to determining the target network resource is idle/available), 
     the application implementation method further comprises: obtaining, by the service controller, the network resource information from the network controller, wherein the network resource information indicates the idle network resource of the network device (Bahadur:[Col. 18, lines 22-26] describes where the topology server, which functions as a network controller, provides the PCE (which functions as the service controller) the network topology information), wherein the network resource information indicates the idle network resource of the network device [Bahadur: Col. 7, lines 20-22] describes 
    and storing, by the service controller, the network resource information in the network resource information base (Bahadur: [Col. 12, lines 66-Col. 13, line 4] describes where the PCE receives the network topology information, and [Bahadur: Col. 13, lines 33-35] describes where path computation module (part of the service controller) includes data structures to store the path information).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include obtaining, by the service controller, the network resource information from the network controller which indicates the idle network resource of the network device and storing, by the service controller, the network resource information in the network resource information base as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to store network topology information and network state information for the network devices ([col. 2, lines 21-22] in Bahadur).

      Regarding claim 5, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 2, wherein determining that the target network resource indicated by the target network resource information is currently in the idle state (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED [Bahadur: Col. 7, lines 35-40] 
   searching, by the service controller, a network resource information base for a status identifier of the target network resource according to the target network resource information (Bahadur: [Col. 15, lines 49-53] describes where the path engine determines if there exists an available network path within TED);  
     and determining, by the service controller, according to the status identifier, that the target network resource is currently in the idle state (Bahadur: [Col. 15, lines 57-60] describes where if a path exists, the path descriptor is provided, where the path descriptor corresponds with the identifier).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include searching a network resource information base for a status identifier of the target network resource according to the target network resource information and determining, according to the status identifier, that the target network resource is currently in the idle state as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to provide path status information for paths established through the base network of multi-topology network ([col. 18, lines 60-61] in Bahadur).

      Regarding claim 6, the combination of Wang, Keith and Calin teaches the application implementation method of claim 1, wherein sending the invoking instruction carrying the network policy comprises sending, by the service controller, to the network 
         Wang, Keith and Calin fails to teach wherein the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an occupied state, a priority of the first application is higher than a priority of a second application, and the second application occupies the target network resource, and wherein the invoking instruction instructs the network controller to release the target network resource according to the network policy and invoke the target network resource to implement the first application. 
       However, Bahadur teaches wherein the invoking instruction when determining that the target network resource indicated by the target network resource information is currently in an occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request), 
       a priority of the first application is higher than a priority of a second application (Bahadur: [Col. 25, lines 66-Col. 26, lin. 8] describes where a policy is considered to determine priorities among clients and/or request parameters, where a path request (i.e., first application) is prioritized over the scheduled path request (i.e., second application), 

      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include the invoking instruction carrying the network policy when determining that the target network resource indicated by the target network resource information is currently in an occupied state, a priority of the first application is higher than a priority of a second application, and the second application occupies the target network resource, and wherein the invoking instruction instructs the network controller to release the target network resource according to the network policy and invoke the target network resource to implement the first application as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to network resources can be allocated only when needed and reserved for high priority applications and business critical applications ([col. 2, lines 15-18] in Bahadur).

Regarding claim 7, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 6, wherein determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request) comprises 
      wherein determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request) comprises 
   determining that network resource information in a network resource information base does not comprise the target network resource information (Bahadur: [Col. 10, lin. 39-45] describes where a path is not available, therefore not already listed as an existing path and (Bahadur: Col. 24, lines 41-46] describes where the generated databases are searched for an existing path satisfying the request requirements, and [Bahadur: Col. 25, 43-45] describes where a path cannot be identified, thereby indicating one does not exist in the generated database), and 
    wherein the network resource information indicates an idle network resource of a network device (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include determining that network resource information in a network resource 
   
     Regarding claim 8, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 7, wherein before determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request, and [Bahadur: [Col. 26, lin. 8-11]] describes where the scheduled path status corresponds with the status identifier of the target network resource state), the application implementation method further comprises: 
     obtaining, by the service controller, the network resource information from the network controller (Bahadur: [Col. 18, lines 22-26] describes where the topology server, which functions as a network controller, provides the PCE (which functions as the service controller) the network topology information), wherein the network resource information indicates the idle network resource of the network device (Bahadur: [Col. 7, lines 20-22] describes where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED); and 

    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include obtaining the network resource information from the network controller and storing the network resource information into the network resource information base as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to store network topology information and network state information for the network devices ([col. 2, lines 21-22] in Bahadur).

       Regarding claim 9, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 6, wherein determining that the target network resource is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request) comprises: 
      Searching, by the service controller, a network resource information base for a status identifier of the target network resource according to the target network resource information (Bahadur: [Col. 25, lines 23-28] describes where the database is locked in order to validate a computed path (i.e., network resource), and attempts path validation, 
    determining, by the service controller, according to the status identifier, that the target network resource is currently in the occupied state (Bahadur: [Col. 25, lin. 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request, and [Bahadur: Col. 26, lin. 8-11] describes where the scheduled path status corresponds with the status identifier of the target network resource state).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include searching a network resource information base for a status identifier of the target network resource according to the target network resource information and determining according to the status identifier, that the target network resource is currently in the occupied state as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to provide path status information for paths established through the base network of multi-topology network ([col. 18, lines 60-61] in Bahadur).

      Regarding claim 10, the combination of Wang, Keith, Calin and Bahadur teaches the application implementation method of claim 9, wherein before determining that the target network resource indicated by the target network resource information is currently in the occupied state (Bahadur: [Col. 25, lines 46-51] describes where before the path is 
   obtaining, by the service controller, the target network resource information and the status identifier of the target network resource state (Bahadur: [Col. 25, lin. 46-51] describes where the path is unavailable due to it being occupied by a previously scheduled request, and [bahadur: Col. 26, lin. 8-11] describes where the scheduled path status corresponds with the status identifier of the target network resource state); and 
     storing, by the service controller,   the target network resource information and the status identifier of the target network resource in the network resource information base (Bahadur: [Col. 26, lin. 8-11] describes where the scheduled path status is stored within the generated path databases).      
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wang/ Keith/ Calin to include obtaining the target network resource information and the status identifier of the target network resource state and storing the target network resource information and the status identifier of the target network resource in the network resource information base as taught by Bahadur. One ordinary skill in the art would be motivated to utilize the teachings of Wang/ Keith/ Calin in the Bahadur system in order to storing by one or more databases of a controller that manages a network of one or more network devices, network topology information and network state information for the network devices ([col. 2, lines 41-44] in Bahadur).

Regarding claims14-19, these claims contain limitations found within that of claims 
2-7 and the same rationale to rejections are used.

     Regarding claim 20, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.J.S/Examiner, Art Unit 2459              

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459